     Case 20-42492         Doc 24      Filed 12/23/20 Entered 12/23/20 10:59:40                 Desc Main
                                         Document     Page 1 of 2


    Marcus A. Helt (TX 24052187)
    Thomas C. Scannell (TX 24070559)
    FOLEY & LARDNER LLP
    2021 McKinney Avenue, Suite 1600
    Dallas, TX 75201
    Telephone: (214) 999-3000
    Facsimile: (214) 999-4667
    mhelt@foley.com
    tscannell@foley.com

    PROPOSED COUNSEL FOR THE DEBTORS
    AND DEBTORS-IN-POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    In re:                                            §   Chapter 11
                                                      §
    SPHERATURE INVESTMENTS LLC,                       §   Case No.: 20-42492
    et al.                                            §
                                                      §
                     Debtors.1                        §   Joint Administration Requested

                         AGENDA FOR FIRST DAY MATERS
             SCHEDULED FOR HEARING ON DECEMBER 30, 2020 AT 10 AM (CT)

             Spherature Investments LLC (“Spherature”), together with its affiliates identified herein,

as debtors and debtors-in-possession (collectively, the “Debtors”), hereby submit this Agenda for

the following matters set for emergency “first day” hearings on December 30, 2020 @ 10 am (CT)

in the above captioned cases. Each of the matters listed below are going forward and may be called

in a different order than listed below, subject to the Court’s preference and administrative

proceedings at the hearing.

             1. Motion for Joint Administration [Dkt. 3]



1
 The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing
Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”)
EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV
Services”) EIN#2220. The Debtors’ corporate headquarters and service address in this district is 5100 Tennyson
Parkway, Plano, TX 75024.


AGENDA FOR MATERS SCHEDULED FOR HEARING ON DECEMBER 30, 2020
 Case 20-42492       Doc 24     Filed 12/23/20 Entered 12/23/20 10:59:40           Desc Main
                                  Document     Page 2 of 2



       2. Notice of Complex Case Designation [Dkt. 7]

       3. Motion to Extend Time to File Schedules and Statements [Dkt. 8]

       4. Motion to Establish Complex Case Notice Procedures [Dkt. 9]

       5. Motion to Maintain Prepetition Insurance Policies [Dkt. 10]

       6. Motion to Honor Prepetition Obligations to Customers [Dkt. 13]

       7. Motion to Pay Prepetition Priority Taxes [Dkt. 17]

       8. Motion to Pay Prepetition Wages, Salaries and Commissions [Dkt. 16]

       9. Motion to Use Cash Collateral [Dkt. 18]

       10. Motion to Prohibit Utilities from Discontinuing Service and Providing Utilities with
           Adequate Assurance [Dkt. 19]

       11. Motion to Maintain Treasury and Cash Management Systems [Dkt. 21]


DATED: December 23, 2020                    Respectfully submitted by:

                                            /s/ Marcus A. Helt
                                            Marcus A. Helt (TX 24052187)
                                            Thomas C. Scannell (TX 24070559)
                                            FOLEY & LARDNER LLP
                                            2021 McKinney Avenue
                                            Suite 1600
                                            Dallas, TX 75201
                                            Telephone: (214) 999-3000
                                            Facsimile: (214) 999-4667
                                            mhelt@foley.com
                                            tscannell@foley.com

                                            PROPOSED COUNSEL FOR THE DEBTORS
                                            AND DEBTORS-IN-POSSESSION

                               CERTIFICATE OF SERVICE

      I hereby certify that, on December 23, 2020, a true and correct copy of the foregoing
document was served electronically by the Court’s PACER system.

                                                    /s/ Thomas C. Scannell
                                                    Thomas C. Scannell



AGENDA FOR MATERS SCHEDULED FOR HEARING ON DECEMBER 30, 2020                             PAGE 2
